IN THE SUPREME COURT OF IOWA

                                  No. 19–1981

             Submitted February 23, 2022—Filed March 25, 2022


STATE OF IOWA,

      Appellee,

vs.

ANNETTE DEE CAHILL,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Muscatine County, Patrick A.

McElyea, Judge.



      The defendant seeks further review of a court of appeals decision affirming

her conviction for second-degree murder, contending posttrial DNA testing was

required, a twenty-six year delay in prosecution violated her right to due process,

witnesses should have been excluded, and the evidence of guilt was insufficient.

DECISION OF COURT OF APPEALS AND DISTRICT COURT JUDGMENT

AFFIRMED.



      Mansfield, J., delivered the opinion of the court, in which all justices

joined.
                                       2




      Elizabeth A. Araguás (argued) of Nidey Erdahl Meier & Araguás, PLC,

Cedar Rapids, for appellant.



      Thomas J. Miller, Attorney General, and Louis S. Sloven (argued),

Assistant Attorney General, for appellee.
                                        3


MANSFIELD, Justice.

      I. Introduction.

      In October 1992, a young man was beaten to death with a baseball bat in

his home just outside of West Liberty. His fiancée discovered his body on their

bedroom floor and called 911. An extensive investigation ensued. The defendant

was considered a suspect. Her potential motive was clear: she had been

romantically engaged with the victim and had been spurned by him the night

before. But with no eyewitnesses and no physical evidence, law enforcement

could reach no conclusion as to the killer’s identity. The case went cold.

      Over twenty-five years later, a woman happened to meet a cold-case

investigator while at work, and she told him about a murder confession she

witnessed while having a sleepover at her friend’s house as a nine-year-old girl.

She recounted sneaking downstairs after bedtime and seeing the defendant with

black candles burning, tearfully apologizing to her deceased lover: “I’m so sorry.

I never meant to kill you . . . . I love you.” A fresh investigation commenced with

this new revelation, and the defendant was ultimately charged with murder and

convicted.

      The defendant seeks a new trial. She argues the prosecution failed to

timely disclose that the four human hairs found on the victim’s hand had been

determined unsuitable for standard DNA testing. She seeks to compel another

form of DNA testing. She also asserts that the twenty-six year delay in

prosecution violated her right to due process because it was unreasonable and

diminished her ability to present a defense. Additionally, she claims that the
                                        4


main prosecution witnesses, including the woman who came forward to the

cold-case investigator, were too “unreliable and incredible” to be allowed to

testify. And, she contends the evidence was insufficient to sustain a conviction.

      We believe the defendant received a fair trial. The defendant could have

sought DNA testing prior to trial but chose not to. Also, the defendant may still

pursue specialized DNA testing in a postconviction proceeding pursuant to Iowa

Code sections 81.10 and 81.11. On the matter of delayed prosecution, we find

no actual prejudice to the defendant’s ability to make her case and no bad faith

on the part of the prosecution. Finally, the district court did not err in allowing

the jury to scrutinize the credibility of witnesses, and there was sufficient

evidence for the jury to find the defendant guilty of second-degree murder. For

these reasons and those that follow, we affirm the defendant’s conviction and

sentence and the decision of the court of appeals.

      II. Background Facts and Proceedings.

      In October 1992, Cory Wieneke lived with his fiancée, Jody Hotz, in a

house on a gravel road just outside of West Liberty. Wieneke worked nights as a

bartender; Hotz worked during the day for a bank in Iowa City. On Tuesday,

October 13, Jody left for work around 8 a.m. while Wieneke was still asleep in

bed. When Jody returned home around 6:30 p.m., things were out of place. Their

dog was outside unchained, and the screen door was left open. She expected

Wieneke to be at work, but his car was still there. Jody went inside and found

the lifeless body of Wieneke still in his underwear, bloodied and battered, lying

face-down on the carpeted floor next to their bed. The sheets and comforter were
                                         5


mostly off the bed, still around his legs. Blood was spattered on the bed, the

floor, and the wall.

      A forensic pathologist later testified that the cuts and bruising on

Wieneke’s body indicated he had sustained thirteen separate blunt-force

injuries, seemingly inflicted by a bat or a pipe. Four of those wounds were to his

head. The fatal blow had split open the back of his skull and left a large H-shaped

laceration.

      Before his death, Wieneke tended bar at his uncle’s business, Wink’s Tap

in West Liberty. He had a reputation around town. As a witness at trial put it,

“[H]e was a fun guy. He was friendly, outgoing, charming, everybody was his

friend. I mean, I didn’t know anybody that didn’t like Corey.” Wieneke drove a

conspicuous older-model blue Cadillac. In addition, Wieneke had a reputation

for relationships with women. At the time of his death, Wieneke had ongoing

sexual relationships with at least three women: Hotz; a woman named Wendi

Marshall; and the defendant, Annette Cahill. Also, a fourth relationship was

rumored.

      Cahill had married and divorced at a young age. Sometime after the

divorce, Cahill moved with her two children to live with her brother, Denny

Hazen, and his wife, Jacque Hazen, in their farmhouse near Atalissa. Through

living together in the Hazen home, Cahill and Jacque Hazen became friends.

      When Cahill first met Wieneke, he was sixteen years old. Wieneke was

significantly younger than Cahill. They “messed around” but did not have sex at

that time. Three years later, they started an “off and on” relationship for at least
                                        6


a year. But things got more serious in 1992. According to Cahill, during the

months leading up to Wieneke’s death, they had sex several times a week,

whenever the opportunity presented itself. Cahill worked in the bar with Wieneke

and they would have sex at the bar, in vehicles, in an apartment above the bar,

at the Hazen farmhouse, or elsewhere. Drinking and cocaine use were also a part

of their relationship.

      By October 1992, Cahill and Wieneke had plans to “skip town.” According

to Cahill, they had made arrangements to go to Branson, Missouri together to

look for a bar to purchase. Cahill wasn’t interested in owning a bar, but she loved

Wieneke and planned to start a new life with him. By this time, Cahill was

twenty-nine and Wieneke was twenty-two.

      In addition to Wieneke’s relationships with Hotz and Cahill, he had also

fathered a child with Wendi Marshall. Marshall’s child was born in July 1992,

when Marshall was twenty years old. Marshall later testified that she loved

Wieneke and had hoped for a future with him. Hotz, Cahill, and Marshall all

knew of each other and, at the very least, had heard rumors of Wieneke’s

relationships with the other women.

      On Columbus Day, October 12, the day before Wieneke’s death, Cahill and

Wieneke each worked a shift at Wink’s. Cahill opened the bar in the morning

and then stayed at the bar while Wieneke worked the evening shift. Cahill

planned to get together with Wieneke after the bar closed at 2:00 a.m. on the

13th. While Wieneke closed up the bar, Cahill got into the front passenger seat
                                         7


of Wieneke’s blue Cadillac and waited for him. She was planning to leave for

Branson with him the following weekend.

      Wieneke, however, didn’t arrive at the car alone; instead, Marshall was

with him. Wieneke was planning to drop off Cahill and then go with Marshall.

Cahill was furious. She later admitted she was “incredibly mad” and described

it as a “fish or cut bait” moment.

      Not long after the car started moving with the three of them in it, Cahill

tried to open the door and acted like she was going to jump out. Wieneke stopped

the car, and Cahill had a heated discussion with him outside the vehicle.

Eventually, Cahill and Wieneke got back in the Cadillac, and Wieneke drove

Marshall to her car. Wieneke told Marshall in Cahill’s presence that he would go

to Marshall’s house after dropping Cahill off.

      Wieneke took Cahill to the Hazen farmhouse where Cahill lived. Wieneke

remained long enough so the two of them could have what Cahill described as

“angry sex,” and then left. Wieneke did eventually show up at Marshall’s house,

possibly around 3 or 4 a.m. He woke her, and they talked for a bit, but he didn’t

stay long. Sometime after that in the early morning hours, Wieneke went home,

got in bed with Hotz, and fell asleep. When Hotz left for work at 8 a.m., her fiancé,

Wieneke, was still asleep.

      On the morning of October 13, Cahill surprisingly appeared at a roofing

jobsite in West Liberty. The roofing jobsite was run by Lester McGowan, another

man with whom Cahill had previously had a sexual relationship. McGowan had

picked up Cahill around 7 or 7:30 a.m. and brought her to the jobsite. Her arrival
                                        8


was not expected by Lester Walker, who was one of the regular workers.

McGowan introduced Cahill to Walker and told Walker that Cahill would now be

helping him. Cahill had never done roof work before, and she didn’t know what

she was doing. Walker was told to teach Cahill how to tear off a roof. Cahill did

a poor job of removing shingles for about an hour to an hour and a half. At that

point, Jacque Hazen showed up in her car. Cahill got into that car and departed,

never to return to the jobsite.

      A local farmer drove past the Hotz/Wieneke house that morning while on

his way into West Liberty. He recalled seeing two people and a stopped vehicle

outside the house at 9 a.m. or a little later. He didn’t recognize the two people.

Presumably, the two people would have seen him.

      Hazen and Cahill admitted that, after leaving the roofing jobsite, they went

by Wieneke and Hotz’s house on the gravel road. According to Hazen, Cahill

wanted to drop off “a letter she had written or a book or something.” Both Hazen

and Cahill claim they were at the house for only a few minutes; Cahill says she

knocked on the door and nobody answered, so she and Hazen left.

      Hazen and Cahill maintain that they went on together to Iowa City, where

Hazen had made a doctor’s appointment for a knee issue. Iowa City is about

thirty minutes from West Liberty by car. Hazen later produced receipts for the

doctor’s visit and various shopping transactions in Iowa City, including a three-

day typewriter rental. The only receipt with a time stamp on it said 1:45 p.m.

The knee issue, diagnosed as “pulled muscles,” had no effect on Hazen’s ability
                                        9


to perform these errands, although Hazen testified that she needed to have Cahill

along to drive.

      After spending the middle of the day in Iowa City, Cahill and Hazen claim

that they returned to the Hazen farmhouse in the afternoon to be there when

their children got home from school. Cahill and Hazen claim that neither of them

learned of Wieneke’s death until Cahill reported to work that evening at Wink’s.

Hazen and Cahill decided to go to the police that night and volunteer to tell them

their version of events.

      Meanwhile, the same farmer who had seen two people standing outside a

car beside the Hotz/Wieneke house in the morning of October 13 drove by the

house again in the early afternoon. This time he didn’t see anyone, but about a

half-mile further along he noticed an aluminum baseball bat lying by the side of

the gravel road. That bat was later retrieved and found to have blood matching

Wieneke’s blood type.

      Although law enforcement had found the murder weapon, no physical

evidence linking a specific individual to the murder was ever discovered. Over

the years, law enforcement looked into various theories, including that Wieneke

had been killed for a drug or gambling debt. In 1995, a West Liberty man named

Bob Morrison killed his wife and then killed himself. Morrison was known to be

prone to violent outbursts, and one theory floated at the time was that Morrison

had also killed Wieneke. There were rumors that Morrison’s wife had also been

having an affair with Wieneke in 1992. Cahill had always been a suspect, but
                                            10


she had been consistently cooperative with law enforcement and had the Iowa

City alibi with Hazen. In any event, the Wieneke murder case went cold.

      Events took a dramatic turn in December 2017. Jessica Becker was

working as a charge nurse in the intensive care unit at the University of Iowa

hospitals in Iowa City. While performing her duties as a nurse, Becker happened

to encounter Trent Vileta, a special agent for the Iowa Division of Criminal

Investigation (DCI), who was at the hospital to interview a victim-witness in an

unrelated matter. Agent Vileta was in plainclothes, so Becker was unaware of

his status and asked him what he was doing on the floor. This led to a

conversation in which Agent Vileta disclosed that he worked on cold cases.

Becker decided to tell him about something she had witnessed twenty-five years

earlier when she was nine years old.1

      As a child, Becker was close friends with Kayla, one of Hazen’s daughters,

and she was a frequent guest at the Hazen farmhouse. Becker would often go

over for sleepovers, and she knew Cahill. Becker recalled interacting with Cahill:

“She would take us to get movies, scary movies, pizza. She was the fun, the

favorite aunt and we spent quite a bit of time with her, too.” Becker also knew

Wieneke and described him as a “big brother down the street.”

      During one sleepover at the Hazens’ in the fall of 1992, Becker and Kayla

decided to sneak downstairs. Becker recalled, “I’m not sure exactly what we were



      1In   Becker’s words:
      [F]or some reason I just felt comfortable with him and that I could share that
      knowledge and share that burden and at least if for nothing else to get it off my
      chest to share with somebody that had the potential to do something with it.
                                         11


up to, but something that we weren’t supposed to be doing . . . .” On direct

examination at trial, Becker described what happened next:

            A. We heard some noise when we got down to the bottom of
      the steps, and then at that point we heard Annette in the dining
      room and saw her from the back side.

             Q. Now, I showed the photo on the screen there showing the
      stairs. Did you step all the way down on the floor or did you stay on
      the steps?

             A. I can’t recall if we actually made it all the way down to the
      floor or if we were on the last step, but close to either of those spots.

            Q. And you said that you heard Annette?

            A. Yes.

            Q. Tell the jury what you heard.

              A. Well, we heard Annette crying and sobbing in the dining
      area. And we heard her make several statements that included,
      Corey, I never meant to hurt you. Corey, I’m so sorry. I never meant
      to kill you, Corey. And Corey, I love you.

            Q. You said the defendant was sobbing?

            A. That’s correct.

            Q. Was there anything else unusual in that front room?

            A. Yes. There was multiple candles. She was also lighting
      candles. . . . [B]lack candles, to be specific.

      The girls went back up the stairs to avoid being caught, and Becker tried

to talk with Hazen’s daughter about it, but Hazen’s daughter “became defensive

and had explained that her aunt was in love with Corey and was very upset about

his death and she didn’t want to talk about it anymore.” Later, Becker told her

mother, Cynthia Krogh, what she saw and heard. But Krogh was afraid to take

her daughter to the police. She testified,
                                       12


      I was scared. Ron Hazen [Cahill’s uncle] was the Sheriff at the time
      and, I mean, he’s a relative. Who was going to believe a nine-year
      old child and who was going to listen to her? Plus the fact that my
      ex-husband [McGowan] was still friends with the Hazens, this
      family, and he had threatened me on a separate occasion that if I
      didn’t keep my mouth shut that he would kill me. So I was scared.

      The DCI re-interviewed Cahill. The interviews were recorded and later

played back at Cahill’s trial. Cahill continued to deny any involvement in

Wieneke’s murder, but some of her statements could have struck a listener as

somewhat odd. Cahill said Wieneke didn’t deserve to be killed, yet at the same

time she added, “Go knock the shit out of somebody if you are that mad, but . . .

don’t do this.” Cahill also made an arguably defensive statement that when her

first husband cheated on her, she got a divorce; she didn’t kill him. And her

account of her actions on October 13, 1992, had some inconsistencies with prior

accounts. For example, she initially claimed not to remember stopping at

Wieneke’s house before she and Hazen went on to Iowa City—until confronted

with her prior statements.

      On June 07, 2018, the State filed a trial information to the Muscatine

County District Court charging Cahill with first-degree murder, a class “A”

felony. See Iowa Code § 707.2(1)(a) (1991).

      Before her first trial, on January 11, 2019, Cahill filed a motion to dismiss

based on pre-accusatorial delay. More than twenty-six years had passed since

the time of the murder, and Cahill claimed this delay violated her right to due

process because it was unreasonable and prejudicial to her ability to put on a

defense. She said that other suspects and several key witnesses had died or now
                                        13


had diminished memories. Cahill also pointed out that Becker had passed along

some information to West Liberty police in 2001.

      The district court denied Cahill’s motion to dismiss on February 14. It

found that Cahill had not established actual prejudice at that point simply

because persons who had given various statements to law enforcement were no

longer available. Furthermore, the court found that any delay in prosecution was

not unreasonable because it was not designed to gain a “tactical advantage.” See

State v. Wagner, 410 N.W.2d 207, 210 (Iowa 1987).

      The next day, Cahill moved to exclude the testimony of Becker and Krogh

under Iowa Rule of Evidence 5.104(a), which requires the court to “decide any

preliminary question about whether a witness is qualified, a privilege exists, or

evidence is admissible.” Cahill argued that the testimony of Becker and her

mother was inconsistent and self-contradictory. Cahill also claimed that their

testimony was tainted due to bias: Krogh used to be married to McGowan, the

contractor, and both witnesses knew that McGowan had cheated on Krogh with

Cahill.

      The court denied Cahill’s motion to exclude witnesses on February 28,

reasoning that “[t]he issues raised by Cahill’s motion are more appropriate to be

decided by the jury as a matter of credibility.”

      Cahill’s first trial occurred in March 2019 and resulted in a hung jury. In

July 2019, DCI agents re-interviewed a former friend of the Hazen family, Scott

Payne. Payne said that maybe a day or two after Wieneke’s death, he was at the

Hazen farm when Cahill
                                        14


      [c]ame speeding up the driveway and went around and out back
      towards the burn barrel . . . . She got out of the car and opened the
      trunk and took a paper bag with clothes in it and dumped them out
      and . . . Jacque [Hazen] met her out at the burn barrel with a gas
      can and they lit the clothing on fire.

Payne described Cahill as “frantic-like” and said the clothes looked bloodstained,

a characteristic he recognized because he used to drain the blood out of pigs,

and his clothes were often covered in blood. When asked why he didn’t tell law

enforcement this information in the prior investigation, Payne explained, “I was

not in a good place at that point and time in [my] life. I was driving illegally and

doing illegal substances and I tried to avoid the police as often as I could.”

      Thereafter, the State added Scott Payne to its list of minuted witnesses. In

response, on September 3, Cahill filed another rule 5.104(a) motion seeking to

exclude Payne’s testimony. She argued that Payne’s testimony was inconsistent

and self-contradictory, largely because the DCI had interviewed Payne in 1996

and, at that time, Payne said he heard from someone else that Cahill was seen

burning “stuff” after Wieneke’s death. He also told DCI that someone named Jeff

Murdoch confessed to Wieneke’s murder. But in 2019, Payne could not

remember what he said in 1996 and said he didn’t even know a Jeff Murdoch.

      On September 6, the court denied Cahill’s second rule 5.104(a) motion for

the same reasons it had denied the first.

      Cahill’s second trial began on September 9. Becker, Krogh, Payne, Walker,

Hotz, Marshall, and the farmer who had observed the bat all testified, along with

a number of law enforcement witnesses. Cahill did not testify, but her recorded
                                       15


DCI interviews from 2018 were admitted into evidence. Hazen was called as a

defense witness but was impeached by prior inconsistent statements.

      In the middle of trial, the State realized that the DCI had possession of a

draft lab report showing an unsuccessful attempt to perform STR (short tandem

repeat) DNA testing on four human hairs found in Wieneke’s left hand. This

late-disclosed document was viewed at the time as helpful to the prosecution

because it tended to dispel a defense theory that the State had not investigated

the case thoroughly enough. When the State acknowledged that it could not use

the document because of its late disclosure, Cahill’s defense team accepted that

status quo.

      On September 19, the jury returned a verdict finding Cahill guilty of

second-degree murder, a lesser included offense. See Iowa Code § 707.3. Cahill

filed a motion for new trial and also a motion to compel mitochondrial DNA

testing on the four human hairs that had been retrieved from Wieneke’s left

hand. On November 22, the district court denied Cahill’s motions and sentenced

Cahill to fifty years in prison. See id. § 707.3(2). Cahill appealed, and we

transferred the case to the court of appeals.

      The court of appeals affirmed, and we granted Cahill’s application for

further review.

      On appeal, Cahill raises several claims. First, she contends that she is

entitled to a new trial because the prosecution failed to disclose until trial the

draft DCI lab report relating to the four human hairs found in Wieneke’s hand

and because her motion to compel mitochondrial DNA testing on those hairs was
                                        16


denied. Second, she contends the twenty-six year delay in prosecution violated

her right to due process. Third, Cahill urges that the district court should have

excluded the testimony of Becker, Krogh, and Payne under Iowa Rule of Evidence

5.104(a). And fourth, she asserts the evidence was insufficient to support the

jury’s verdict.

      III. Standard of Review.

      Due process claims asserting a Brady violation are reviewed de novo.

DeSimone v. State, 803 N.W.2d 97, 102 (Iowa 2011). Likewise, claims alleging a

due process violation caused by prosecutorial delay are reviewed de novo. State

v. Brown, 656 N.W.2d 355, 362 (Iowa 2003).

      We review the denial of a motion for a new trial based on newly discovered

evidence for abuse of discretion. State v. Uranga, 950 N.W.2d 239, 243 (Iowa

2020).

      “Matters of statutory interpretation and application are reviewed for errors

at law.” State v. Tong, 805 N.W.2d 599, 601 (Iowa 2011).

      “Our review of the district court’s ruling on a preliminary question of

admissibility is for the correction of legal error.” State v. Veverka, 938 N.W.2d

197, 202 (Iowa 2020). But “[w]hen the preliminary question is one of fact, ‘we

give deference to the district court’s factual findings and uphold such findings if

they are supported by substantial evidence.’ ” Id. at 202 (quoting State v. Long,

628 N.W.2d 440, 447 (Iowa 2001) (en banc)).

      We review sufficiency-of-evidence claims for correction of errors at law.

State v. Jones, 967 N.W.2d 336, 339 (Iowa 2021). “[W]e are highly deferential to
                                            17


the jury’s verdict. The jury’s verdict binds this court if the verdict is supported

by substantial evidence.” Id.

      IV. Analysis.

      A. Is Cahill Entitled to a New Trial Based on Late Disclosure of the

DCI Draft Lab Report? As part of its crime scene investigation back in 1992,

DCI gathered fibers and hairs from Wieneke’s left hand. It determined that they

included synthetic fibers, cat hair, and four human hairs. During the first two

days of trial testimony, defense counsel asked several of the State’s witnesses

about the four human hairs found in Wieneke’s hand, setting up a jury argument

that the State had failed to test them to see if they might match someone of

interest in the case.2

      This prompted Agent Vileta during trial to call the DCI lab, which retrieved

a draft lab report indicating that “none of the human hairs were suitable for DNA

STR analysis.” The following morning, the parties made a record outside the

presence of the jury concerning the previously undisclosed draft report. The

district court asked the parties what they intended to do:

           THE COURT: . . . Have you developed a plan with this
      document?

             MR. OSTERGREN [Prosecutor]: Well, as much as I’d like to
      introduce the fact that the hairs were not suitable for analysis, I
      don’t really know how I can do that.



      2For   example:
             Q. Are you familiar with any followup investigation of those human hairs
      that were found in the left hand of the victim?
               A. I am not.
                                       18


            THE COURT: Okay.

            MR. OSTERGREN: The report’s not signed, it’s not in the
      Minutes so my plan was to just not use it at this point. So if Counsel
      wants to use it, I would not object to them offering it as an exhibit,
      but, you know, the State basically plans to leave it lay.

            THE COURT: All right.

           With that, what record does               the   Defense     wish
      to make? Mr. Erdahl or Ms. Araguas?

             MS. ARAGUAS [Defense Counsel]: So just to be clear, the State
      is not intending to offer this as evidence?

            MR. OSTERGREN: Right.

             MS. ARAGUAS: Okay. I think with that in mind we don’t have
      any fighting issue here.

             THE COURT: All right. Then we’ll close the record with this
      issue. If something else comes up, certainly let the Court know and
      we’ll make a further record and address it.

      The draft lab report was never admitted into evidence, and the issue did

not surface again during the remainder of trial. Five days later, at closing

argument, the defense took advantage of the state of the record to argue that

there had been human hair found in Wieneke’s left hand but no evidence to show

it matched Cahill’s hair:

      There were four human hairs found in [Wieneke’s] left hand. Look
      at the scene and the facts. Does that seem more likely than a killing
      by a 120-pound 5-foot seven woman? Or more like something done
      by a powerful man?

            ....

             Let’s revisit the human hair evidence. There were four human
      hairs in the victim’s left hand. State has presented no evidence that
      the human hairs matched Annette’s hair either by microscopic
      comparison with known hairs through slides or by DNA comparison.
      Moreover, the hairs tell us it is unlikely Corey was unaware of his
      assault. The fact he was an experienced fighter, weighed 230 pounds
                                                19


       and was a football player make it unlikely that there was only one
       assailant unless that was someone powerfully built.

       After trial, the defense became aware that another form of DNA testing—

mitochondrial DNA (mtDNA) testing—was available in addition to STR DNA

testing. MtDNA testing is typically performed when a sample is insufficient to

allow STR DNA testing. It is less precise but can definitively exclude an individual

from being the source of the DNA.

       Cahill thus sought a new trial or at least a delay in the entry of judgment

and sentence while a lab performed mtDNA testing at State expense. Cahill urged

that she was entitled to a new trial based on the untimely disclosure of the draft

lab report and because the draft lab report constituted newly discovered

evidence. The district court overruled these motions.3

       The State concedes that the draft lab report should have been disclosed

before trial but denies that it was favorable to the defense or material to the

defendant’s guilt. See Uranga, 950 N.W.2d at 243 (explaining that a new trial

based on newly discovered evidence under Iowa Rule of Criminal Procedure

2.24(2)(b)(8) requires that the evidence be “material” and “probably would have

changed the result of the trial” (quoting State v. Smith, 573 N.W.2d 14, 21 (Iowa

1997))); Moon v. State, 911 N.W.2d 137, 145 (Iowa 2018) (explaining that a Brady

violation requires a showing that the evidence was “favorable to the defense” and



       3The   State argues that Cahill failed to preserve error on the alleged Brady violation by not
moving for a new trial on that ground, while conceding that she did move for a new trial based
on newly discovered evidence. In this case, the two arguments are essentially two peas from the
same pod because the alleged newly discovered evidence was in the State’s possession before
trial. We will consider both grounds preserved.
                                        20


“material to the issue of guilt” (second quoting DeSimone, 803 N.W.2d at 105)).

The district court found it was neither favorable to the defendant nor material.

On our de novo review, we agree.

      First, it is undisputed that before trial, Cahill’s attorneys were well aware

that four human hairs had been obtained from Wieneke’s left hand. Presumably,

the hairs were still available for DNA testing. Yet Cahill’s attorneys did not seek

to have DNA testing performed. Evidently, they preferred to argue that the

unidentified human hair created additional uncertainty as to how thorough the

State’s investigation had been, whether there had been a struggle, and who the

true killer was. It is difficult to see how this calculation would have been any

different if Cahill’s attorneys had known before trial that the prevalent form of

DNA testing could not be performed, even if they had known a less specific form

of testing possibly could be performed.

      Of course, after Cahill was convicted, all bets were off. At that point, Cahill

was looking for any path to a new trial. But we should assess Brady materiality

by examining a counterfactual of how the trial would have played out with timely

disclosure. See DeSimone, 803 N.W.2d at 105 (“[T]he materiality requirement

requires the court to assess the possible effects nondisclosure had on trial

preparation and strategy, not merely the weight of the evidence.”). It is difficult

to imagine that with timely disclosure of the draft lab report, this trial “would

have taken on a different dynamic.” Id. at 106. Cahill’s counsel already knew the

hairs were there and hadn’t sought to have them tested.
                                        21


      Second, other evidence tends to show there was no struggle. Wieneke was

last seen alive by his fiancée sleeping in his bed in his underwear, and his dead

body was found face down on the carpeted floor next to the bed in his underwear

with the back of his head bludgeoned. Wieneke’s head, back, and shoulders were

struck thirteen times by a baseball bat. There was blood on the bed, indicating

that he had been initially struck there before his body rolled onto the floor, where

he was found with his legs still wrapped in bedding. There were no bruises on

his hands or forearms as might have been the case if Wieneke had put up

resistance.

      Third, we have said that a defendant “is not entitled to a new trial on the

basis of newly discovered evidence where the defendant was aware of the

evidence prior to the verdict but made no affirmative attempt to obtain the

evidence or offer the evidence into the record.” Uranga, 950 N.W.2d at 243. We

seek to “prevent the defendant from gambling on a defense verdict while holding

back his grounds for a new trial in case the jury returned a verdict of guilty.” Id.

at 243–44.

      In this case, defense counsel found out about the draft lab report several

days before the case went to the jury and told the court, “[W]e don’t have any

fighting issue here.” In other words, Cahill was content to let things lie and to

argue that an unknown person’s hair was found in Cahill’s left hand while

implying that the State didn’t bother to check it out. In fairness, the defense

didn’t learn until two months after trial that mtDNA testing can potentially be
                                              22


performed when there isn’t enough material for STR DNA analysis.4 But this gets

back to our first point: If it took the defense, even with the incentive of a guilty

verdict and a looming fifty-year prison sentence, two months just to arrive at a

theory why earlier disclosure of the draft lab report would have been beneficial,

what are the odds that anything different would have happened had this report

been disclosed before trial?

       Lastly, Cahill argues she should have been granted mtDNA testing

posttrial and prior to sentencing under the authority of Iowa Code sections 81.10

and 81.11. But these provisions contemplate the filing of a separate

postconviction application for DNA testing. The application must cover twelve

discrete points. See Iowa Code § 81.10(2)(a)–(l). A proceeding is commenced in

the district court where the conviction took place. See id. § 81.10(3)(a). The

application is served with sixty days to respond. See id. The court hears the

application. See id. § 81.10(3)(b). Cahill did not undertake these steps, and we

find she has failed to preserve error below on any claim for relief under sections

81.10 and 81.11.




       4Cahill also asserted at oral argument before us that the lab report could have been used

to impeach prosecution testimony that DNA testing was not available at the time when the crime
was investigated. However, the ability to use the report for any impeachment purpose would have
been immediately apparent during trial. See Uranga, 950 N.W.2d at 243; see also State v. Clark,
814 N.W.2d 551, 563 (Iowa 2012) (explaining that “evidence is not considered suppressed in a
constitutional sense ‘ “if the defendant either knew or should have known of the essential facts
permitting him to take advantage of the evidence” ’ ” (quoting State v. Piper, 663 N.W.2d 894,
905 (Iowa 2003), overruled on other grounds by State v. Hanes, 790 N.W.2d 545 (Iowa 2010))).
      The draft lab report is undated, so it is not clear when the effort to subject the hairs to
STR DNA testing occurred. The State represented below that it took place in or after 2001.
                                        23


      Our opinion does not foreclose Cahill from filing a separate application

under Iowa Code sections 81.10 and 81.11. We offer no view on whether such

an application would or would not meet the requirements of the statute.

      For the foregoing reasons, we find that Cahill is not entitled to relief on

direct appeal based on the State’s late disclosure of the draft DCI lab report.

      B. Should Cahill’s Motion to Dismiss Have Been Granted Due to

Delayed Prosecution and a Due Process Violation? Cahill contends that the

State’s case should have been dismissed because the twenty-six-year delay in

filing charges was a due process violation. “To prevail on a claim that such a

delay violated due process, a defendant has the heavy burden of proving both

(1) the defendant’s defense suffered actual prejudice due to a delay in

prosecution and (2) the delay causing such prejudice was unreasonable.” State

v. Smith, 957 N.W.2d 669, 677 (Iowa 2021) (quoting Brown, 656 N.W.2d at 363).

“There is no constitutional right to be arrested and charged at the precise

moment probable cause comes into existence.” State v. Trompeter, 555 N.W.2d

468, 470 (Iowa 1996).

      The first requirement, actual prejudice, requires defendants to show their

“ability to present a defense” has been “meaningfully impaired.” Smith, 957

N.W.2d at 677 (quoting State v. Edwards, 571 N.W.2d 497, 501 (Iowa Ct. App.

1997)). “Generalized claims of prejudice, such as ‘loss of memory, loss of

witnesses, or loss of evidence’ do not constitute actual prejudice.” Brown, 656

N.W.2d at 363 (quoting Edwards, 571 N.W.2d at 501).
                                       24


      Last year, in State v. Smith, we found that a thirteen-month pre-indictment

delay between the time the defendant was charged with robbery and the time the

arrest warrant was served did not violate the Fourteenth Amendment to the

United States Constitution or article I, section 10 of the Iowa Constitution. 957

N.W.2d at 673–74, 680. In terms of prejudice, the defendant raised generalized

claims of “spoliation” and “faded memories.” Id. at 678. He also argued that he

had missed an opportunity for concurrent sentences because he should have

been charged while still serving an unrelated sentence. Id. We rejected the

defendant’s generic assertions of prejudice and found that he could not show

that his sentences would have run concurrently or that the State delayed

prosecuting him solely to avoid concurrent sentences. Id. at 679.

      An earlier case, State v. Brown, involves facts more like the present case.

656 N.W.2d 355. Murder charges were brought twenty-four years after the crime.

Id. at 358–59. But twelve years after the murder, an inmate had contacted the

police with new information. Id. at 358. The inmate gave a full interview in which

he described his involvement in a scheme with the defendant to commit robbery.

Id. at 358–59. He claimed that the defendant deviated from their plan and killed

the victim instead. Id. at 359. Even though the county attorney’s office heard of

this development, the investigation did not move forward. Id. Twelve years later,

a new county attorney reopened the investigation and ultimately prosecuted the

defendant. Id.

      The defendant argued on appeal that a twenty-four-year delay in

prosecution violated his due process rights because “evidence was lost and
                                        25


witnesses that might have exonerated him died or disappeared.” Id. at 362. Yet

he presented an expert who “offered only generalized claims of prejudice” and

could not express how the defense was meaningfully impaired. Id. at 363.

Consequently, we held that the defendant failed to prove actual prejudice. Id.

      In another cold case, State v. Hall, it took the State seven years to file

charges. 395 N.W.2d 640, 641 (Iowa 1986). The prosecution explained that its

delay was primarily the result of a key witness changing his story. Id. at 642.

Without that witness’s testimony implicating the defendant, the State doubted

whether it could get a conviction. Id. Also, investigators did not know where to

find the defendant for five years after the murder. Id. We found the delay to be

reasonable. Id. at 643.

      State v. Trompeter presented a different scenario. 555 N.W.2d 468. The

defendant was released from a juvenile facility the day before his eighteenth

birthday, where he had been held for committing third-degree sexual assault. Id.

at 469. When he turned eighteen the next day, the prosecutor charged him with

second-degree sexual assault for an incident that the State had been aware of

for nearly three years. Id. The prosecutor’s stated reason for the delay was that

he understood the defendant to be receiving treatment as a juvenile but learned

from professionals that he was likely to reoffend. Id. at 469–70. In effect, the

prosecutor’s plan was to prolong the defendant’s incarceration by bringing

charges seriatim. Id. at 471. We held that this strategic move was not a legitimate

reason for delay and was therefore unreasonable. Id. We also found that the

defendant’s facing charges in adult criminal court rather than juvenile court
                                       26


amounted to actual prejudice. Id. We affirmed the district court’s dismissal of

the second-degree sexual assault charge. Id. At the same time, we recognized

that “further investigation into the crime” was an “obvious example” of a

legitimate reason that might justify a delay in bringing criminal charges. Id. at

470.

       Turning to the present case, Cahill maintains her defense was hampered

because certain individuals who had given law enforcement information about

other suspects were no longer available. In particular, according to Cahill’s

investigator, nine persons who previously had information on six other suspects

had either died or suffered from diminished memory by 2019. However, for the

most part, these individuals had only offered secondhand hearsay and rumors.

And their stories contradicted each other. Cahill does not claim that any specific

individual would have saved the day for her; at most she claims that her “ability

to present a complete defense was meaningfully impaired by her inability to

investigate the statements made by these witnesses” and her “inability to

thoroughly investigate and possibly interview these deceased suspects

meaningfully impaired her ability to present a complete defense.”

       Actually, despite the passage of twenty-seven years between Wieneke’s

death and the trial, we are struck by how much evidence was still available to

Cahill. Her alibi witness, Jacque Hazen, testified, but apparently her testimony

was not convincing. The layout of the Hazen farmhouse remained intact, and

Cahill was able to present photographs and make arguments to the jury as to

why Becker could not have seen and heard what she testified she saw and heard.
                                        27


Furthermore, Hazen’s daughter, Kayla, presumably would have been available

to testify had Cahill chosen to offer her as a witness. Accordingly, we find that

no actual prejudice resulted from the delay.

      In addition, the State’s delay was not unreasonable. In Hall, we decided

that a seven-year lag in bringing murder charges was “both reasonable and

justified” given that the State “was uncertain of the likelihood of a conviction”

until a key material witness changed his story and implicated the defendant. 395

N.W.2d at 642–43.

      Here, Becker’s firsthand witnessing of Cahill’s confession was critical to

the State’s case. Yet Becker didn’t speak to the DCI until December 2017. At that

point, a reinvestigation ensued and charges against Cahill were brought within

several months. Cahill argues that Becker also spoke to West Liberty police

sometime in the early 2000s, but her actual deposition testimony (which was

filed in connection with the motion to dismiss) makes clear that this was a limited

interaction:

           Q. And you didn’t tell anyone between telling your mother in
      1992 and telling Agent Vileta in 2017?

            A. I -- I thought that I had said something to a West Liberty
      Officer at some point about the case, but not the exact details.

               ....

               Q. And how did you encounter that officer?

            A. I believe I was down there over an issue with a pet of mine
      and just in conversation, but -- I don’t recall what the officer said to
      me, and it wasn’t shared detailed as to what I’d overheard.

            Q. So -- I’m sorry. So you just asked him about the case, in
      general?
                                        28


              A. Um-hum. Yes.

              Q. And did you tell him that you knew anything about the
      case?

             A. I -- I said something about Annette, and I believed that the
      officer dismissed me, and I couldn’t even tell you which officer it was.

              Q. Do you think this was within the last five years?

              A. No. It would have been shortly out of high school.

              Q. What year did you graduate from high school?

              A. 2001.

              Q. So sometime in the early to mid 2000’s?

              A. Yes.

            Q. Did you tell that officer that you’d seen Annette Cahill say
      that she killed Corey?

              A. No.

      Cahill has not shown actual prejudice. Neither has she shown that the

prosecution acted unreasonably. Therefore, her due process claim was properly

rejected.

      C. Should Cahill’s Rule 1.504(a) Motion to Exclude Becker, Krogh, and

Payne as Witnesses Have Been Granted? Iowa Rule of Evidence 5.104(a)

states, “[T]he court must decide any preliminary question about whether a

witness is qualified, a privilege exists, or evidence is admissible. In so deciding,

the court is not bound by evidence rules, except those on privilege.”

      Cahill argues that the district court erred in admitting the testimony of

Becker, Krogh, and Payne. She characterizes the testimony of these witnesses as

“impossible and absurd and self-contradictory.” See Graham v. Chi. & N.W. Ry.,
                                        29


119 N.W. 708, 711 (Iowa 1909), aff’d in part, rev’d in part on reh’g, 122 N.W. 573

(Iowa 1909). Under her theory, the court should have decided, as a preliminary

question under rule 5.104(a), that their testimony could not be heard by the jury

because it was too “unreliable and incredible.”

      We have previously held, citing Graham v. Chicago & N.W. Ry., that “the

testimony of a witness may be so impossible, absurd, and self-contradictory that

the court should deem it a nullity.” State v. Mitchell, 568 N.W.2d 493, 503 (Iowa

1997). But we have only applied the Graham rule when reviewing whether

evidence was sufficient to sustain a verdict. See, e.g., State v. Lopez, 633 N.W.2d

774, 785 (Iowa 2001) (determining whether inconsistent testimony should have

been considered in the context of a sufficiency of the evidence review); Mitchell,

568 N.W.2d at 502–04 (discussing the Graham rule in the sufficiency-of-the-

evidence context); State v. Frank, 298 N.W.2d 324, 328–29 (Iowa 1980) (applying

the rule when the defendant argued for a directed verdict because “recanted

testimony should not be considered and that without it there was not sufficient

evidence to submit the case to the jury”); Graham, 119 N.W. at 710–12 (finding

evidence to be so “self-contradictory that it should be deemed a nullity” while

considering whether the “[d]efendant’s motion to direct a verdict should have

been sustained”); see also State v. Smith, 508 N.W.2d 101, 103–05 (Iowa Ct. App.

1993) (holding that self-contradictory statements of alleged victims, as the only

evidence of guilt, were insufficient to support a conviction). Cahill does not cite

a single reported Iowa case holding that inconsistencies in recollection or

narrative are, by themselves, a ground for excluding a witness.
                                       30


      Rule 5.104(a) is not a substantive rule of evidence. The relevant

substantive rule is Iowa Rule of Evidence 5.601. It states that “[e]very person is

competent to be a witness unless a statute or rule provides otherwise.” Id. As

Professor Doré has explained, “The basic premise behind Federal Rule 601 and

presumably behind the most recent Iowa rule is that virtually all witnesses who

possess relevant evidence should be allowed to present it to the jury and allow

the jury to determine its probative value.” 7 Laurie Kratky Doré, Iowa Practice:

Evidence § 5.601:1, at 535 (2018–2019 ed. 2018); see also State v. Brotherton,

384 N.W.2d 375, 378 (Iowa 1986) (en banc) (affirming the trial court’s

determination that a four-year-old was a competent witness and stating that

“[c]ompetency of a witness is not disproved by a witness’ ‘mere testimonial

inconsistency;’ rather, this is a matter directed to the weight to be afforded the

witness’ testimony by the jury” (quoting State v. Paulsen, 265 N.W.2d 581, 586

(Iowa 1978))).

      Cahill’s challenges to the three witnesses are classic examples of jury

arguments about weight rather than arguments for the court about

admissibility. For example, Cahill maintains that Becker’s story was not

believable because the stairway from which she observed the candlelight

confession had a door at the bottom that would have obstructed the view to the

dining room. But there was no door at the time of trial. The only evidence for

such a door came from one of Cahill’s 2018 interviews when she drew a floorplan

purporting to show a door. It is noteworthy that Hazen testified for the defense

but was not asked about a door. In any event, the door (if there was one) could
                                                31


have been open. The district court did not err in allowing Becker—and therefore

Krogh—to testify.

      Cahill’s arguments about Payne’s competence to testify suffer from the

same deficiencies. Cahill argues that Payne didn’t disclose that he had witnessed

the burning of bloody clothes despite prior opportunities to do so; his 1996

interview indicated only that he had secondhand information about Cahill having

been seen “burning a bunch of stuff.”5 Cahill also argues that Payne was biased

because he loaned the Hazens $5,000 that they never repaid. Again, these

matters go to weight and not admissibility. Payne testified that he was a heavy

drinker and drug user in the 1992 to 1996 time period and “was not in a good

place.” The jury could decide whether this explanation enhanced or diminished

his credibility.

      It was not the district court’s job to decide on witness credibility prior to

trial. See State v. Musser, 721 N.W.2d 758, 761 (Iowa 2006) (“It is not the

province of the court . . . to resolve conflicts in the evidence, to pass upon the

credibility of witnesses, to determine the plausibility of explanations, or to weigh

the evidence; such matters are for the jury.” (quoting State v. Williams, 695

N.W.2d 23, 28 (Iowa 2005))).

      D. Was the Evidence Sufficient to Allow a Jury Determination of Guilt

Beyond a Reasonable Doubt? Cahill contends that the State lacked substantial

evidence to prove that she was the one who battered Wieneke to death with an




      5A   DCI agent testified at trial that Payne told him in 1996 that the “stuff” was a diary.
                                        32


aluminum baseball bat. No physical evidence or eyewitness testimony implicates

Cahill. And she was physically of much slighter build than Wieneke.

      On our review of the record, we find sufficient evidence to sustain the

conviction. Becker’s testimony as to Cahill’s confession was corroborated by

Cahill’s admitted presence at the Hotz/Wieneke home near the time of the

murder and Payne’s testimony that he saw Cahill burning bloody clothes.

      Some other points are worth noting. The forensic and photographic

evidence strongly suggests that Wieneke had been struck fatally in the back of

his head while he was asleep or incapacitated. So the physical dimensions of his

assailant would not have mattered as much. Also, the State’s most important

witness, Becker, had an impressive life history as an ICU charge nurse and an

officer in the Army Reserve while raising a family. Perhaps of greater significance

to the jury, her testimony was relatable. The actions of nine-year-old Becker and

the memories that stuck out in her mind were in line with what one would expect

from a child that age. Also, Becker did not seem to have a vested interest in the

outcome of the trial; she just happened to have met an agent who worked cold

cases and told her story. On top of that, Becker’s mother confirmed that Becker

had been consistent in her story since 1992.

      While Payne clearly had some reliability issues, the jury could have

believed him as well. Perhaps he had not previously been forthcoming because

he was engaged in illegal activity and was friends with the Hazens at the time.

      Also damaging to Cahill’s case were the interviews she gave to the DCI. In

her video interview, even after the passage of over twenty-five years, her raw
                                        33


emotions in regard to Wieneke come through. Cahill admitted she had been badly

hurt by Wieneke’s rejection the night before the murder occurred. She

characterized the night as “horrible.” Cahill also described her obsession with

Gothic novels in the video interview, a detail that could have made Becker’s

testimony about black candles ring true.

      In addition, Cahill’s and Hazen’s account of October 13, 1992, just didn’t

make sense and could have been seen as an elaborate effort to stage an alibi.

For instance, it is curious that Cahill decided the morning after a wrenching and

nearly sleepless night to try her hand at removing roof shingles for the first time.

She then visibly departed the job site within an hour to an hour and a half when

Hazen arrived and never returned. Hazen’s medical appointment in Iowa City

and the need for Cahill to come along were also strange. One could question the

severity (or existence) of Hazen’s knee injury since she was mobile enough for a

shopping trip, treatment turned out to be unnecessary, and the ailment was

diagnosed as “pulled muscles.” Hazen also shopped various locales around Iowa

City at a time when the family budget was tight enough they couldn’t pay the

phone bill. It is reasonable to assume jurors who have experienced financial

troubles might question this story.

      V. Conclusion.

      For the foregoing reasons, we affirm Cahill’s conviction and sentence and

the decision of the court of appeals.

      DECISION OF COURT OF APPEALS AND DISTRICT COURT JUDGMENT

AFFIRMED.